DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made of amendment filed on 10/26/2021 in which claims 1,4, and 14 are currently amended while claims 2-3,19, and 20 have been canceled. By this amendment, claims 1,4-18 are now pending in the application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benjamin J. Coon Reg. No. 57,916 on 11/22/2021.
The application has been amended as follows: 
In claim 1, line 7, delete, “the voltage change rate”, and insert --a voltage change rate--
In claim 5, line 7, delete, “the voltage change rate”, and insert --a voltage change rate—
In claim 14, lines 10-11, delete, “the voltage change rate”, and insert --a voltage change rate--
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1,4-18 (renumbered 1-16) are allowed over the prior art of record.
The prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination:
As in claim 1: An over-discharge diagnosing method, comprising among other patentable features, “evaluating concurrently, a voltage, current, and temperature of a battery pack; detecting an over-discharge based on the evaluating; communicating an over-discharge notification in response to the detecting; and detecting the over-discharge based on a current change rate being zero or negative, and ”.
Claims 4,6-13 depend either directly or indirectly from claim 1 and thus are also allowed for the same reasons.
As in claim 5: An over-discharge diagnosing method, comprising among other patentable features, “evaluating concurrently, a voltage, current, and temperature of a battery pack; detecting an over-discharge based on the evaluating; communicating an over-discharge notification in response to the detecting; and detecting the over-discharge based on a current change rate being both positive and greater than a threshold current change rate, and a voltage change rate being positive but less than a voltage threshold”.
As in claim 14: An over-discharge diagnosing assembly, comprising among other patentable features, “a controller configured to detect an over-discharge by evaluating, concurrently, a voltage behavior, a current behavior, and a temperature behavior of the battery pack, the controller further configured to communicate an over-discharge notification in response to the controller detecting the over-discharge, wherein the controller is configured to detect the over-discharge based on a current change rate being both positive and greater than a threshold current change rate, and ”.
Claims 15-18 depend directly from claim 14 and therefore are allowed for the same reasons.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
USPAT 10,705,152 to Weiss et al., (Weiss) discloses the general state of the art regarding systems, devices, and methods of diagnosing an electrochemical cell using cyclic coulometry.
USPAT 9,840,161 to Chikkannanavar et al., (Chikkannanavar) discloses the general state of the art regarding a circuit and method for detection of battery cell degradation events.
Yang et al., (Yang) discloses a SOC estimator based on a new temperature-compensated model with extended Kalman Filter (EKF). The open circuit voltage (OCV), capacity, and resistance and capacitance (RC) parameters in the estimator are temperature dependent so that the estimator can maintain high accuracy at various temperatures.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        November 22, 2021